 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAN1.The Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of the Act.2.The aforesaid unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication in this volume.]EAST DENVER &LAKEWOOD PLUMBING&HEATINGCo.andUNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICES OF THE PLUMBINGAND PIPEFITTING INDUSTRY OF THE UNITED STATES AND CANADA,LOCAL UNION No. 3,AFL,PETITIONER 1andDRAIN LAYERS LOCALUNION No.331,INTERNATIONAL HOD CARRIERS BUILDING AND COM-MON LABORERS UNION OF AMERICA,AFL,PETITIONER.Cases Nos.30-RC-713,30-RC-716.May 6,1952Decision and OrderUpon petitions duly filed, a consolidated hearing was held beforeHarry Irwig, hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby aflirined.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog and MembersStyles and Peterson].Upon the entire record in this case, the Board finds :The Employer repairs, remodels, and installs plumbing and heatingsystems in Denver, Colorado, and the surrounding territory, within aradius of approximately 75 miles.During 1951, the Employer'stotal purchases of supplies and materials exceeded $70,000 in value,of which approximately $50,000 was manufactured outside the Stateand purchased from Denver suppliers. The Employer's sales duringthe same period were made entirely within the State.The value ofgoods and services supplied to commercial customers during the yeardid not exceed $500, although the Employer received $18,000 from thesupply of goods and services in the construction of a cottage court,which may serve the tourist trade.The Employer contends that its business is too remotely related tocommerce for the Board to assert jurisdiction. Inasmuch as the Em-ployer's operations do not meet any of the criteria established by theBoard for the assertion of jurisdiction, we agree that it would not1This Petitioner requested that it also be identified as being sometimes called DenverUnity Local No. 3, Plumbers and Gas Fitters United Association.99 NLRB No. 3. UNION SULPHUR AND OIL CORPORATION19effectuate the policies of the Act to assert jurisdiction in this case.2Accordingly, we shall dismiss the present petitions.OrderIT IS HEREBY ORDERED that the petitions filed in the case be, and theyhereby are, dismissed.112Cf.Dorn'sHouseofMsracles,Inc.,91 NLRB 632;Hollow Tree Lumber Company,91 NLRB 635.UNION SULPHUR AND OIL CORPORATIONandLOCAL No. 407, INTERNA-TIONAL UNION OF OPERATINGENGINEERS,AFL, PETITIONER.CaseNo. 15-RC-560.May 7,1952Supplemental D4mision and Direction of ElectionOn January 31, 1952, the Board issued a Decision and Order 1 inthe above-captioned matter, finding that the unit requested by the Peti-tioner, limited to the Em1or's gas and oil operations in southwest-ern Louisiana, was inappropriate, and that the unit should also in-clude the Employer's employees at its operations in southeasternTexas.Although the Petitioner was willing to 'repre$eht the largerunit found to be appropriate, as its showing of interest was not suffi-cient to justify holding an election in the larger unit, the Board dis-missed the petition.On April 1, 1952, the Petitioner filed a motion for reconsideration,in which it alleged that it now has obtained a sufficient number ofdesignations to entitle it to participate in an election among the Em-ployer's employees in the larger unit.The Board having determined administratively that the Petitioner'sshowing of interest is sufficient under its Rules and Regulations towarrant a direction of election in this proceeding, and having con-sidered the Petitioner's motion for reconsideration and the Employer'sreply thereto, the motion is hereby granted.Upon the entire recordin this case, the Board further finds : 2Union Sulphur and Oil Corporation,97NLRB No. 236.s The issues concerning the unit and the contentions of the parties were fully litigatedat the hearing.The Employer does not contend that, since the hearing,there has beenany change of conditions or circumstances affecting the employees concerned,or that itIs in possession of newly discovered evidence not available at the hearing.The Boardhas held that there is no Impropriety in making a unit determination upon a motion forreconsideration where the Employer is in no way prejudiced by such action.Foremanc6Clark, Inc.,98 NLRB 530 Under the circumstances.we believe that It would serve nouseful purpose and would not be In the public Interest to require the Petitioner to filea new petition.Cf.The Bureau of NationalAffairs,Inc.,98 NLRB 87.99 NLRB No. 5.